Citation Nr: 0733395	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension and 
hypertensive cardiovascular disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and hypertensive 
cardiovascular disease.  In July 2007, the veteran testified 
before the Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his hypertension and hypertensive 
cardiovascular disease had their clinical onset during his 
active service and that he is therefore entitled to service 
connection.  Alternatively, he asserts that his hypertension 
and cardiovascular disease first manifested during the first 
year after his separation from service, and that he is 
therefore entitled to service connection on a presumptive 
basis.

The veteran's service medical records do not demonstrate 
diagnoses of hypertension or cardiovascular disease.  
However, laboratory records dated in April 1994 show that the 
veteran was found to have high cholesterol.  Similarly, 
laboratory records dated in October 1998, shortly prior to 
his separation from service, show that the veteran was found 
to have borderline high cholesterol.  There is no separation 
examination of record.

Post-service clinical records dated in June 2000 show that 
the veteran was diagnosed with hypertension and elevated 
cholesterol.  Records dated in January 2003 show that the 
veteran was diagnosed with stage II hypertension.  A February 
2005 letter from the veteran's private physician stated that 
the veteran had been under the physician's care for 
hypertension and hypertensive cardiovascular disease since 
October 2003.  The veteran's echocardiogram results showed 
findings consistent with hypertension of several years' 
duration.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  While the veteran's service 
medical records do not demonstrate diagnoses of hypertension 
or cardiovascular disease, they do demonstrate findings of 
high cholesterol, a known risk factor for both hypertension 
and cardiovascular disease.  Additionally, post-service 
medical records dated 18 months after his separation from 
service show diagnoses of both high cholesterol and 
hypertension.  Because the veteran's service medical records 
demonstrate risk factors for cardiovascular disease and 
hypertension, and there is evidence of record showing 
hypertension of several years duration, it is unclear to the 
Board when the veteran's hypertension and cardiovascular 
disease had their clinical onset.  The Board finds that a 
remand for an examination and opinion is necessary in order 
to fairly decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining whether his 
hypertension and hypertensive 
cardiovascular disease are related to 
his period of active service.  The 
claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that the claims folder was reviewed.  
The examiner should provide the 
rationale for the opinions provided.  

The examiner should provide an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the veteran's hypertension or 
hypertensive cardiovascular disease had 
their clinical onset during his period 
of active service.  

2.  Then, readjudicate the veteran's 
claims for service connection for 
hypertension and hypertensive 
cardiovascular disease.  If any 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

